               Case 4:14-cv-04480-YGR Document 277 Filed 03/01/19 Page 1 of 2




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID L. ANDERSON
 3   United States Attorney
     ANTHONY J. COPPOLINO
 4   Deputy Branch Director
     JULIA A. HEIMAN
 5   Senior Counsel
 6   CHRISTOPHER HEALY
     Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
 9     P.O. Box 883
       Washington, D.C. 20044
10     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
11
       Email: julia.heiman@usdoj.gov
12
     Attorneys for Defendants
13
                                IN THE UNITED STATES DISTRICT COURT
14
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16
     TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
17                                              )
           Plaintiff,                           )
18                                              )
                           v.                   )
19
                                                )
20   WILLIAM P. BARR, Attorney                  )
     General of the United States, et al.,      )
21                                              ) STATUS REPORT
22         Defendants.                          )
                                                )
23                                              ) Hon. Yvonne Gonzalez Rogers
     __________________________________________)
24
25
26
             Defendants respectfully submit this status report pursuant to the Court’s April 2018
27
     Order, ECF No. 200, granting the parties’ stipulated request regarding discovery, and requiring,
28
     in relevant part, that Defendants report their progress in complying with the discovery schedule
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                   1
     Status Report
               Case 4:14-cv-04480-YGR Document 277 Filed 03/01/19 Page 2 of 2




 1   on a biweekly basis, and the Court’s February 7, 2019, Order, ECF No. 270, requiring that the
 2   Defendants resume filing such reports on February 15, 2019.
 3           As reported in Defendants’ previous status report, the FBI has completed its initial review
 4   of the documents from its remaining classified systems. The FBI has now turned its efforts to
 5   the preparation of the logs for classified documents due to be produced to Plaintiff on March 22,
 6   2019, see ECF No. 270.
 7           DOJ has successfully commenced its review of the documents from its classified
 8   systems. Thus far, approximately 5923 documents have been reviewed, and approximately 878
 9   documents have been preliminarily identified as responsive.
10
11   Dated: March 1, 2019                                 Respectfully submitted,
12
13
                                                          JOSEPH H. HUNT
14                                                        Assistant Attorney General
15                                                        DAVID L. ANDERSON
16                                                        United States Attorney

17                                                        ANTHONY J. COPPOLINO
                                                          Deputy Branch Director
18
19                                                               /s/ Julia A. Heiman
                                                          JULIA A. HEIMAN, Bar No. 241415
20                                                        Senior Counsel
                                                          CHRISTOPHER HEALY
21
                                                          Trial Attorney
22                                                        U.S. Department of Justice
                                                          Civil Division, Federal Programs Branch
23                                                        P.O. Box 883
24                                                        Washington, D.C. 20044
                                                          julia.heiman@usdoj.gov
25                                                        Attorneys for Defendants
26
27
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                         2
     Status Report
